Execution Copy

Exhibit 10.12
Amendment No. 1 to Credit Agreement
          This Amendment No. 1, dated as of January 30, 2009 (this “Amendment”),
among HLI Operating Company, Inc., a Delaware corporation (the “U.S. Borrower”),
Hayes Lemmerz Finance LLC — Luxembourg S.C.A., a société en commandite par
actions organized under the laws of the Grand Duchy of Luxembourg (the
“Luxembourg Borrower” and together with the U.S. Borrower, the “Borrowers”),
Hayes Lemmerz International, Inc., a Delaware corporation (“Holdings”), and
Citicorp North America, Inc. (“CNAI”), as Administrative Agent (as defined
below) on behalf of each Lender executing a Lender Consent (as defined below),
amends certain provisions of the Second Amended and Restated Credit Agreement,
dated as of May 30, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers,
Holdings, the Lenders and Issuers (in each case as defined therein) party
thereto, CNAI, as administrative agent for the Lenders and the Issuers (in such
capacity, and as agent for the Secured Parties under the other Loan Documents,
the “Administrative Agent”), Deutsche Bank Securities Inc., as Syndication
Agent, CNAI, as Documentation Agent, and Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., as Joint Book-Running Lead Managers and Joint
Lead Arrangers.
W i t n e s s e t h:
          Whereas, the Borrowers have requested that the Administrative Agent
and the Lenders agree to certain amendments to the Credit Agreement as set forth
herein; and
          Whereas, the Lenders party to the attached Lender Consent and the
Administrative Agent agree, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as set forth herein;
          Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
     SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT
          The Credit Agreement is, effective as of the Amendment No. 1 Effective
Date (as defined below) and subject to the satisfaction (or due waiver) of the
conditions set forth in Section 4 (Conditions Precedent to the Effectiveness of
this Amendment) hereof, hereby amended as follows:
          (a) Amendments to Article I (Definitions, Interpretation and
Accounting Terms)
               (i) The definition of “Applicable Margin” in Section 1.1 (Defined
Terms) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
                    “Applicable Margin” means:
               (a) with respect to the Revolving Loans maintained as
(i) Eurocurrency Rate Loans, a rate equal to 6.00% per annum and (ii) Base Rate
Loans, a rate equal to 5.25% per annum;
              (b) with respect to Term Loans maintained as Eurocurrency Rate
Loans, a rate equal to 6.00% per annum.

 



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
               (ii) The definition of “EURIBOR” in Section 1.1 (Defined Terms)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
                    “EURIBOR” means, in relation to any Loan in Euro, the
greater of (i) 3.50% and (i) (a) the applicable Screen Rate or (b) if no Screen
Rate is available for the Interest Period of that Loan, the arithmetic mean of
the rates (rounded upwards to four decimal places) as supplied to the
Administrative Agent at its request quoted by three major banks selected by the
Administrative Agent to leading banks in the European interbank market, at or
about 11 a.m. Brussels time on the second full Business Day next preceding the
first day of the relevant Interest Period in relation to which such rate is
calculated.
               (iii) The definition of “German Foreign Receivables Purchase
Program” in Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by deleting the words “in an amount not to exceed €20,000,000 at any
time”.
               (iv) The definition of “Guaranty Obligations” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by deleting the first
parenthetical thereto in its entirety and inserting in its place the following:
                    (or, with regard to trade payables not constituting
Indebtedness, of a Foreign Subsidiary of such Person that is not a Foreign
Subsidiary Guarantor)
               (v) The definition of “Investment” in Section 1.1 (Defined Terms)
of the Credit Agreement is hereby amended by adding the following proviso at the
end thereof:
                    ; provided, however, that in the case of the Loan Parties,
“Investments” shall not include any Tax Planning Transactions.
               (vi) The definition of “LIBOR Rate” in Section 1.1 (Defined
Terms) of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
                    “LIBOR Rate” means, with respect to any Interest Period, the
greater of (i) 2.50% and (ii) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period (or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period) by reference to
the applicable Screen Rate for deposits in Dollars (as set forth by any service
selected by the Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBOR Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
               (vii) The definition of “Net Cash Proceeds” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

- 2 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
                    “Net Cash Proceeds” means proceeds received by any Loan
Party or any of its Subsidiaries after the Effective Date in cash or Cash
Equivalents from any (a) Asset Sale, other than an Asset Sale permitted under
Section 8.4(a), (b), (c), (e), (f), (g), (h) or (i) (Sale of Assets), net of
(i) the reasonable cash costs of sale, assignment or other disposition,
(ii) taxes paid or reasonably estimated to be payable as a result thereof,
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations) secured by the assets subject to such Asset Sale and (iv) in the
case of an Asset Sale permitted under Section 8.4(j) of assets that were used in
terminated operations, the reasonable cash costs incurred to terminate such
operations, including severance and other employee termination or transfer
costs, equipment decommissioning and refurbishing costs and costs for
post-termination taxes, maintenance and services related to such assets;
provided, however, that evidence of each of (i), (ii), (iii) and (iv) above is
provided to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent or (b) Property Loss Event (other than
a Property Loss Event arising solely from any loss of or damage to property
owned by a Securitization SPV), in each case, net of brokers’ and advisors’ fees
and other costs incurred in connection with such transaction.
               (viii) The definition of “Reinvestment Deferred Amount” in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the words “Asset Sale or”.
               (ix) The definition of “Reinvestment Event” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by deleting the words
“Asset Sale or”.
               (x) The definition of “Reinvestment Notice” in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by deleting the words
“an Asset Sale or” and inserting in their place “a”.
               (xi) The definition of “Reinvestment Prepayment Amount” in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the words “, in the case of a Property Loss Event,”.
               (xii) The definition of “Reinvestment Prepayment Date” in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the words “, in the case of a Property Loss Event,” from the
parenthetical.
               (xiii) The following definitions are hereby inserted in
Section 1.1 (Defined Terms) of the Credit Agreement in the appropriate place to
preserve the alphabetical order of the definitions in such section:
                    “Amendment No. 1” means that certain Amendment No. 1, dated
as of January 30, 2009, among the U.S. Borrower, the Luxembourg Borrower,
Holdings and the Administrative Agent.
                    “Amendment No. 1 Effective Date” means January 30, 2009.
                    “New Second Lien Notes” has the meaning specified in
Section 8.6(b) (Prepayment and Cancellation of Indebtedness).
                    “Tax Planning Transactions” means certain restructuring
transactions among Holdings and its Subsidiaries to be entered into in
connection with Holdings’ global tax planning as consented to by the
Administrative Agent pursuant to Section 2 of Amendment No. 1.

- 3 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (b) Amendment to Article II (The Facilities).
               (i) Section 2.3(a) (Swing Loans) of the Credit Agreement is
hereby amended by deleting “$35,000,000” and inserting in its place
“$10,000,000”.
               (ii) Section 2.9(a) (Optional Prepayments) of the Credit
Agreement is hereby amended by inserting the words “Subject to Section 8.6(b)(i)
(Prepayment and Cancellation of Indebtedness)” at the beginning thereof.
          (c) Amendment to Article IV (Representations and Warranties)
               (i) Section 4.3(b) (Ownership; Subsidiaries) of the Credit
Agreement is hereby amended by deleting the second sentence thereof in its
entirety and inserting in its place the following:
                    All of the outstanding capital stock of the U.S. Borrower
has been validly issued, is fully paid and non-assessable and is owned
beneficially and of record by the Parent, all of the outstanding capital stock
of the Parent has been validly issued, is fully paid and non-assessable and is
owned beneficially and of record by Holdings, all of the outstanding capital
stock of the Luxembourg Borrower has been validly issued, is fully paid and
non-assessable and is owned beneficially and of record by the U.S. Borrower and
Hayes Lemmerz Finance LLC, in each case, free and clear of all Liens other than
the Lien in favor of the Administrative Agent for the benefit of the Secured
Parties created by the Collateral Documents.
               (ii) Section 4.8(a) (Taxes) of the Credit Agreement is hereby
amended by deleting the second sentence thereof in its entirety and inserting in
its place the following:
                    If any Tax Return of the U.S. Borrower or any of its Tax
Affiliates is under audit or examination by any Governmental Authority and one
or more material issues has arisen in the course of such audit or examination,
an explanation of such issue or issues is provided in Schedule 4.8 (Taxes), as
the same may be updated from time to time by written notice to the
Administrative Agent.
               (iii) Section 4.8(b) (Taxes) of the Credit Agreement is hereby
amended by deleting the words “the filing of any Tax Return or” from clause
(i) thereof.
          (d) Amendments to Article V (Financial Covenants)
               (i) Section 5.1(a) (Maximum Leverage Ratio) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
                    Maximum Leverage Ratio. Holdings shall maintain, as of the
last day of each Fiscal Quarter set forth below, a Leverage Ratio of not more
than the maximum ratio set forth below opposite such Fiscal Quarter:

      Fiscal Quarter Ending   Maximum Leverage On or About   Ratio
July 31, 2007
  4.50 to 1
October 31, 2007
  4.50 to 1
January 31, 2008
  4.00 to 1

- 4 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.

      Fiscal Quarter Ending   Maximum Leverage On or About   Ratio
April 30, 2008
  4.00 to 1
July 31, 2008
  3.75 to 1
October 31, 2008
  3.75 to 1
January 31, 2009
  5.50 to 1
April 30, 2009
  5.75 to 1
July 31, 2009
  7.00 to 1
October 31, 2009
  7.25 to 1
January 31, 2010
  5.50 to 1
April 30, 2010 and thereafter
  3.00 to 1

               (ii) Section 5.1(b) (Minimum Interest Coverage Ratio) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
                    Minimum Interest Coverage Ratio. Holdings shall maintain an
Interest Coverage Ratio, as determined as of the last day of each Fiscal Quarter
set forth below, for the four Fiscal Quarters ending on such day, of at least
the minimum ratio set forth below opposite such Fiscal Quarter:

      Fiscal Quarter Ending   Minimum Interest On or About   Coverage Ratio
July 31, 2007
  2.00 to 1
October 31, 2007
  2.00 to 1
January 31, 2008
  2.25 to 1
April 30, 2008
  2.25 to 1
July 31, 2008
  2.50 to 1
October 31, 2008
  2.50 to 1
January 31, 2009
  2.25 to 1
April 30, 2009
  1.75 to 1
July 31, 2009
  1.55 to 1
October 31, 2009
  1.35 to 1
January 31, 2010
  2.15 to 1
April 30, 2010 and thereafter
  3.50 to 1

               (iii) Section 5.1(c) (Capital Expenditures) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
                    Capital Expenditures. Holdings shall not make or incur, or
permit to be made or incurred, Capital Expenditures (excluding Capital
Expenditures funded with up to 50% of the proceeds of a Specified Asset Sale
constituting a Reinvestment Event) during each of the Fiscal Years set forth
below to be, in the aggregate, in excess of the maximum amount set forth below
for such Fiscal Year:

- 5 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.

          Maximum Capital Fiscal Year Ending On or About   Expenditures
January 31, 2007
  $110,000,000
January 31, 2008
  $110,000,000
January 31, 2009
  $90,000,000
January 31, 2010
  $50,000,000
January 31, 2011
  $75,000,000
January 31, 2012
  $75,000,000
January 31, 2013
  $75,000,000
January 31, 2014
  $75,000,000

provided, that the cumulative Capital Expenditures for each Fiscal Quarter in
the Fiscal Year ending on or about January 31, 2010 shall not, in the aggregate,
exceed the maximum amount set forth below:

          Maximum Cumulative     Capital Fiscal Quarter Ending On or About  
Expenditures
April 30, 2009
  $15,000,000
July 31, 2009
  $30,000,000
October 31, 2009
  $40,000,000
January 31, 2010
  $50,000,000

provided, further, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
50% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year. Notwithstanding anything in this Section 5.1(c) to
the contrary, (i) Capital Expenditures funded with the Net Cash Proceeds of a
Property Loss Event, to the extent such Net Cash Proceeds are not required to
prepay the loans pursuant to Section 2.10 (Mandatory Prepayments), will not be
included in the calculation of Capital Expenditures for purposes of this
Section 5.1(c), and (ii) if all or a portion of amounts payable in connection
with a Permitted Acquisition is classified as a Capital Expenditure under GAAP,
the amount so classified will not be included in the calculation of Capital
Expenditures for purposes of this Section 5.1(c).
          (e) Amendments to Section 6.1 (Financial Statements). Section 6.1
(Financial Statements) of the Credit Agreement is hereby amended by inserting
the following clauses (h), (i) and (j) at the end thereof:
                    (h) Cash Flow Forecast. Commencing on February 13, 2009, and
every second Friday thereafter, a 13-week rolling cash flow forecast detailing
cash receipts and cash disbursements on a weekly basis for the next 13 weeks,
plus a comparison of the actual cash flows for the two most recently completed
weeks to the most recent forecast for such weeks, the form of which shall be
reasonably satisfactory to the Administrative Agent; provided, that such cash
flow forecasts shall not be required after January 31, 2010.

- 6 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
                    (i)         Monthly Reports.  On or prior to the 30th day
following the end of each month, financial information regarding Holdings and
its Subsidiaries consisting of Consolidated unaudited balance sheets as of the
close of the preceding month and the related Consolidated unaudited statement of
income for such month and that portion of the Fiscal Year ending as of the close
of such month, prepared in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).
                    (j) Preliminary Compliance Certificate. On or prior to
June 1, 2009, a preliminary Compliance Certificate showing in reasonable detail
the calculations used in determining the Leverage Ratio and demonstrating
compliance with each of the financial covenants contained in Article V
(Financial Covenants) using the preliminary financial information (subject to
adjustment in connection with the preparation of the final financial statements
for the quarter) contained in the April 30, 2009 monthly financial statements
delivered pursuant to clause (i) above.
          (f) Amendments to Section 7 (Affirmative Covenants)
               (i) Section 7.13 (Post-Closing Covenants) of the Credit Amendment
is hereby amended and restated in its entirety to read as follows:
                    The Borrowers shall comply with the terms and conditions set
forth on Schedule 7.13(a), Schedule 7.13(b) and Schedule 7.13(c).
               (ii) Section 7 (Affirmative Covenants) of the Credit Agreement is
hereby amended by inserting a new Section 7.15 (Compliance with Financial
Covenants) at the end thereof:
                    Section 7.15 (Compliance with Financial Covenants). Holdings
shall use commercially reasonable efforts to maintain compliance with its
financial covenants, including, but not limited to, reducing its outstanding
Indebtedness and Interest Expense.
          (g) Amendments to Section 8.1 (Indebtedness)
               (i) Section 8.1(c) (Indebtedness) of the Credit Agreement is
hereby amended by deleting clause (ii) thereof in its entirety and by deleting
the second proviso thereof in its entirety.
               (ii) Section 8.1(g) (Indebtedness) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
                    Indebtedness arising from intercompany loans (including
Guaranty Obligations incurred by any Foreign Subsidiary of any Borrower with
respect thereto under the Intercompany Guaranties); provided, however, that such
intercompany loans are permitted (i) under Section 8.3(e) or Section 8.3(f)
(Investments) and (ii) other intercompany Indebtedness incurred by any Foreign
Subsidiary described on Exhibit K (2007 Corporate Restructuring);
               (iii) Section 8.1(k) (Indebtedness) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
                    (k) Guaranty Obligations in respect of trade payables of
Foreign Subsidiaries that are not Foreign Subsidiary Guarantors not constituting
Indebtedness and reimbursement obligations owed to issuers of credit insurance
or bank guaranties covering such

- 7 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
trade payables; provided, however, that the Dollar Equivalent of the aggregate
outstanding principal amount of all such Guaranty Obligations and reimbursement
obligations shall not exceed at any time $50,000,000;
               (iv) Section 8.1(m) (Indebtedness) of the Credit Agreement is
hereby amended by deleting clause (i)(B) in its entirety.
               (v) Section 8.1(n) (Indebtedness) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
                    (n) secured or unsecured Indebtedness of the Borrowers or
any Subsidiary Guarantor (including, without limitation, any New Second Lien
Notes) not otherwise permitted under this Section 8.1; provided, however, that
the aggregate outstanding principal amount of all such Indebtedness shall not
exceed $100,000,000 at any time; provided, further, that the terms and
provisions of any intercreditor and subordination agreement to be entered into
between the Administrative Agent and the agent for the lenders under such
Indebtedness shall be reasonably satisfactory to the Requisite Lenders.
          (h) Amendments to Section 8.4 (Sale of Assets). The first paragraph of
Section 8.4 (Sale of Assets) of the Credit Agreement is hereby amended by
deleting the second parenthetical thereof and inserting in its place the
following:
                    (any such disposition, not including any Tax Planning
Transactions, being an “Asset Sale”)
          (i) Amendments to Section 8.5 (Restricted Payments). Section 8.5(a)
(Restricted Payments) of the Credit Agreement is hereby amended by inserting the
following parenthetical at the end thereof:
                    (or, where any Subsidiary is a joint venture with another
Person, Restricted Payments by such Subsidiary to another Subsidiary and such
other Person in accordance with their respective equity interests in such joint
venture Subsidiary)
          (j) Amendments to Section 8.6 (Prepayment and Cancellation of
Indebtedness)
               (i) Section 8.6(b) (Prepayment and Cancellation of Indebtedness)
of the Credit Agreement is hereby amended by adding the following proviso to the
end of clause (i):
                    provided, that neither Borrower shall deliver any notice of
prepayment of an Revolving Loans, or prepay any Revolving Loans, in accordance
with Section 2.9(a) (Optional Prepayments) unless (A) EBITDA for the twelve full
calendar months preceding the date of the notice of such prepayment (and the
date of the prepayment) exceeds $200,000,000 and (B) such notice of prepayment
is accompanied by a certificate of Responsible Officer of the U.S. Borrower
showing in reasonable detail the calculations in determining EBITDA on such
dates.
               (ii) Section 8.6(b) (Prepayment and Cancellation of Indebtedness)
of the Credit Agreement is hereby amended by adding the parenthetical “(other
than the Senior Notes or the New Second Lien Notes)” to the end of clause
(viii).
               (iii) Section 8.6(b) (Prepayment and Cancellation of
Indebtedness) of the Credit Agreement is hereby amended by inserting the
following clause (xiii) at the end thereof:

- 8 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
               (xiii) exchange all or a portion of the Senior Notes for new
notes or loans (the “New Second Lien Notes”), provided, however, that (1) the
aggregate principal amount of New Second Lien Notes shall not exceed the
aggregate principal amount of the Senior Notes, (2) the maturity date of any New
Second Lien Notes shall not be earlier than the maturity date of the Senior
Notes, (3) any Liens securing the New Second Lien Notes shall be permitted under
Section 8.2(j), (4) any such transaction or series of transactions pursuant to
this clause (xiii) shall not increase the Cash Interest Expense of Holdings, and
(5) the other terms and provisions of the New Second Lien Notes shall be
reasonably satisfactory to the Administrative Agent;
          (k) Amendments to Section 11.2 (Assignments and Participations.
Section 11.2(a) (Assignments and Participations) of the Credit Agreement is
hereby amended by deleting clause (iii) thereof and inserting in its place the
following:
                    (iii) in the case of an assignment with respect to a
Revolving Loan, if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
the Borrowers (which consent shall not be unreasonably withheld or delayed);
          (l) Amendments to Schedules. The Schedules to the Credit Agreement are
hereby amended by inserting a new Schedule II as set forth as Exhibit C hereto
and a new Schedule 7.13(c) as set forth as Exhibit D hereto.
     SECTION 2. CONSENT TO TAX TRANSACTIONS
          Effective as of the Amendment No. 1 Effective Date and subject to the
satisfaction (or due waiver) of the conditions set forth in Section 4
(Conditions Precedent to the General Effectiveness of this Amendment) hereof,
the Lenders party to the Lenders’ Consent, constituting the Requisite Lenders,
hereby agree that certain restructuring transactions among Holdings and its
Subsidiaries to be entered into in connection with Holdings’ global tax planning
(the “Tax Planning Transactions”) may be consented to by the Administrative
Agent (not to be unreasonably withheld) on behalf of the Requisite Lenders and
that such Tax Planning Transactions shall not constitute “Investments” or “Asset
Sales” for purposes of the limitations in Section 8.3 (Investments) and
Section 8.4 (Sale of Assets) of the Credit Agreement; provided, however, that
the Administrative Agent shall withhold its consent (and shall be deemed to be
acting reasonably in withholding such consent) to any such transactions that
(i) adversely affect the perfection or priority of the Liens granted pursuant to
the Collateral Documents, except to the extent any such Liens are replaced by
perfected Liens with the same priority on assets with substantially equivalent
value, as determined by the Administrative Agent in its sole discretion,
(ii) adversely affect the value of any Collateral, including any Stock pledged
pursuant to the Collateral Documents, except to the extent any such Collateral
is replaced with assets with substantially equivalent value, as determined by
the Administrative Agent in its sole discretion, or (iii) release any Subsidiary
Guarantors from its Obligations under the Guaranty or any Foreign Guaranty, as
applicable, except to the extent any such guaranty is replaced with a
replacement guaranty or other credit support with substantially equivalent
value, as determined by the Administrative Agent in its sole discretion.
     SECTION 3. FINANCIAL ADVISOR, ETC.
          The Borrowers agree that the Requisite Lenders may appoint one
financial advisor for the Lenders reasonably satisfactory to the Borrowers
pursuant to engagement documentation and related documentation satisfactory to
the Requisite Lenders (including provision for the Ad Hoc Committee (as defined
below), the Term Lenders or the Revolving Lenders (or counsel to the Ad Hoc
Committee or

- 9 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
counsel to the Lenders) separately to instruct the Financial Advisor to produce
work product solely for the benefit of the Ad Hoc Committee (as defined below),
the Term Lenders or the Revolving Lenders, as the case may be). The U.S.
Borrower agrees upon demand to pay, or reimburse the Lenders (or the
Administrative Agent on behalf of the Lenders) for, the reasonable fees and
expenses of such financial advisor.
          The U.S. Borrower agrees upon demand to pay, or reimburse the Ad Hoc
Committee (as defined below) for, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to the ad hoc committee of
Lenders constituting Requisite Lenders specified in a letter to Skadden, Arps,
Slate, Meagher & Flom, LLP, counsel to the Borrowers dated January 30, 2009 (as
the composition of such ad hoc committee may change from time to time, the “Ad
Hoc Committee”).
     SECTION 4. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT
          This Amendment shall become effective as of the date first written
above when, and only when, each of the following conditions precedent shall have
been satisfied (the “Amendment No. 1 Effective Date”) or duly waived by the
Administrative Agent:
          (a) Certain Documents. The Administrative Agent shall have received
each of the following, each dated the Amendment No. 1 Effective Date (unless
otherwise agreed by the Administrative Agent), in form and substance
satisfactory to the Administrative Agent:
               (i) this Amendment, executed by the Borrowers, Holdings and the
Administrative Agent;
               (ii) the Consent and Agreement, in the form attached hereto as
Exhibit A (each, a “Subsidiary Consent”), executed by each of the Guarantors;
               (iii) the Acknowledgment and Consent, in the form attached hereto
as Exhibit B (each, a “Lender Consent”), executed by the Lenders which, when
combined, constitute the Requisite Lenders;
               (iv) a certificate of a Responsible Officer to the effect that
each of the conditions set forth in clauses (c), (d), and (e) below has been
satisfied;
               (v) except as set forth on Schedule 7.13(c), such amendments to,
confirmations of and consents to the Foreign Collateral Documents as are
necessary to preserve the Administrative Agent’s valid and perfected security
interest in the Foreign Collateral; and
               (vi) such additional documentation as the Lenders party to the
Lenders’ Consent or the Administrative Agent may reasonably require.
          (b) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Amendment shall be
satisfactory in all respects to the Administrative Agent and each Lender;
          (c) Representations and Warranties. Each of the representations and
warranties contained in Article IV (Representations and Warranties) of the
Credit Agreement, the other Loan Documents or in any certificate, document or
financial or other statement furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date
hereof and the

- 10 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
Amendment No. 1 Effective Date, in each case as if made on and as of such date
and except to the extent that such representations and warranties specifically
relate to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such specific date;
provided, however, that references therein to the “Credit Agreement” shall be
deemed to refer to the Credit Agreement as amended by this Amendment and after
giving effect to the consents and waivers set forth herein;
          (d) No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default (except for those that may have been
duly waived) shall have occurred and be continuing, either on the date hereof or
on the Amendment No. 1 Effective Date;
          (e) No Litigation. No litigation shall have been commenced against any
Loan Party or any of its Subsidiaries, either on the date hereof or the
Amendment No. 1 Effective Date, seeking to restrain or enjoin (whether
temporarily, preliminarily or permanently) the performance of any action by any
Loan Party required or contemplated by this Amendment or the Credit Agreement or
any Loan Document, in either case as amended hereby; and
          (f) Fees and Expenses Paid. The Borrowers shall have paid all
Obligations due, after giving effect to this Amendment, on or before the later
of the date hereof and the Amendment No. 1 Effective Date including, without
limitation, the fees set forth in Section 6 (Fees and Expenses) hereof and all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto and all other Loan
Documents) and all other costs, expenses and fees due under any Loan Document.
     SECTION 5. REPRESENTATIONS AND WARRANTIES
          On and as of the date hereof and as of the Amendment No. 1 Effective
Date, after giving effect to this Amendment and the completion of the
post-closing covenants set forth on Schedule 7.13(c), the Borrowers hereby
represent and warrant to the Administrative Agent and each Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
the Borrowers and consented to by each Guarantor and constitutes a legal, valid
and binding obligation of the Borrowers and each Guarantor, enforceable against
the Borrowers and each Guarantor in accordance with its terms and the Credit
Agreement as amended by this Amendment and constitutes the legal, valid and
binding obligation of the Borrowers and each Guarantor, enforceable against the
Borrowers and each Guarantor in accordance with its terms;
          (b) each of the representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof and the Amendment No. 1
Effective Date, in each case as if made on and as of such date and except to the
extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references therein to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended hereby and after giving effect to the
consents and waivers set forth herein;
          (c) no Default or Event of Default has occurred and is continuing
(except for those that are duly waived); and

- 11 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
          (d) no litigation has been commenced against any Loan Party or any of
its Subsidiaries seeking to restraint or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment, the Credit Agreement or any Loan
Document, in each case as amended hereby (if applicable).
     SECTION 6. FEES AND EXPENSES
          (a) As consideration for the execution of this Amendment, the
Borrowers and each other Loan Party jointly and severally agrees to pay to the
Administrative Agent for the account of each Lender for which the Administrative
Agent shall have received (by facsimile or otherwise) an executed Lender Consent
(or a release from escrow of a Lender Consent previously delivered in escrow)
for this Amendment by 5 p.m. (New York time) on January 29, 2009 (or such later
date or time as the Administrative Agent and the Borrowers may agree), an
amendment fee equal to 0.50% of the sum of such Lender’s Revolving Credit
Commitments then in effect plus the amount of such Lender’s outstanding Term
Loans.
          (b) The Borrowers and each other Loan Party agrees to pay on demand
all reasonable and documented costs and expenses of (i) the Administrative Agent
in connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and all other Loan
Documents, and (ii) the reasonable fees and out-of-pocket expenses of one
additional counsel for the Lenders with respect to the negotiation of this
Amendment.
     SECTION 7. REFERENCE TO THE EFFECT ON THE LOAN DOCUMENTS
          (a) As of the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 1
Effective Date.
          (b) Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Issuers, Arranger or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.
          (d) This Amendment is a Loan Document.
     SECTION 8. EXECUTION IN COUNTERPARTS
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of

- 12 -



--------------------------------------------------------------------------------



 



Amendment no. 1 to Credit Agreement
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC — Luxembourg S.C.A.
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment.
     SECTION 9. GOVERNING LAW
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     SECTION 10. SECTION TITLES
          The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
     SECTION 11. NOTICES
          All communications and notices hereunder shall be given as provided in
the Credit Agreement or, as the case may be, the Guaranty.
     SECTION 12. SEVERABILITY
          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person
     SECTION 13. SUCCESSORS
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
     SECTION 14. WAIVER OF JURY TRIAL
          Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.
[Signature Pages Follow]

- 13 -



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

                  HLI Operating Company, Inc.,
as U.S. Borrower    
 
           
 
  By:   /s/ Mark A. Brebberman    
 
           
 
      Name: Mark A Brebberman    
 
      Title: CFO    
 
                Hayes Lemmerz Finance LLC — Luxembourg S.C.A., as Luxembourg
Borrower    
 
                By : Hayes Lemmerz Finance LLC,
its Managing Partner    
 
           
 
  By:   /s/ Mark A. Brebberman    
 
           
 
      Name: Mark A Brebberman    
 
      Title: CFO    
 
                Hayes Lemmerz International, Inc., as Holdings    
 
           
 
  By:   /s/ Mark A. Brebberman    
 
           
 
      Name: Mark A Brebberman    
 
      Title: CFO    
 
                Citicorp North America Inc.,
as Administrative Agent    
 
           
 
  By:   /s/ Brendan Mackay    
 
           
 
      Name: Brendan Mackay    
 
      Title: Vice President    

- 14 -